        Case 1:20-cv-03644-CCB Document 25-4 Filed 01/25/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

JENNELL BLACK, et al.                             *

       Plaintiff,                                 *

       v.                                         *      Case No. 1:20-cv-03644-CCB

THOMAS WEBSTER, IV, et al.                 *             *

       Defendants.                                *
*      *     *     *         *       *     *      *      *      *      *       *       *

                                 Affidavit of David Fowler, MB.ChB.

       I, David Fowler, M.D., am over the age of 18 and competent to testify on the matters set

forth herein based upon my personal knowledge:

    1. I was the Chief Medical Examiner for the State of Maryland from May 2002 through

       December 31 2019.

    2. I retired from that position on December 31 2019.

    3. Since retiring, I do not have the power to institute changes within or manage the operations

       of Maryland’s Office of the Chief Medical Examiner.

    I declare under penalty of perjury that the foregoing is based true and correct.




January 22, 2021
_____________________
Date                                              David Fowler, MB.ChB.



                                                                                EXHIBIT 2
